CATALYST PAPER CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS The following management’s discussion and analysis (“MD&A”) of Catalyst Paper Corporation (the “Company”, “we”, “us”, and “our”) should be read in conjunction with our interim consolidated financial statements for the three-month and six-month periods ended June 30, 2010 and June 30, 2009, and our audited annual consolidated financial statements for the year ended December 31, 2009 and the notes thereto, which have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States (“U.S.”).Information on the impact of Canadian GAAP on our interim consolidated earnings and consolidated balance sheets is presented in note 20, “Reconciliation of United States and Canadian Generally Accepted Accounting Principles” of our interim consolidated financial statements for the three-months and six-months ended June 30, 2010.Additional information about the Company, including our most recent Annual Information Form is available on our website at www.catalystpaper.com, or the Canadian Securities Administrator’s electronic filing website at www.sedar.com. Throughout this discussion, references are made to certain measures that are not measures of performance under U.S. GAAP, including operating earnings, EBITDA, EBITDA before specific items, average delivered cash costs per tonne before specific items, net earnings (loss) attributable to the Company before specific items, net earnings (loss) per share attributable to the Company’s common shareholders before specific items, and free cash flow.Management believes that these non-GAAP measures are useful in evaluating the performance of the Company and its business segments.These non-GAAP measures are defined and reconciled to their nearest GAAP measure in Section 8, “Non-GAAP Measures”. In this MD&A, unless otherwise indicated, all dollar amounts are expressed in Canadian dollars.The term “dollars” and the symbols “$” and “CDN$” refer to Canadian dollars and the term “U.S. dollars” and the symbol “US$” refer to United States dollars. In this MD&A, the term “tonne” and the symbol “MT” refer to a metric tonne and the term “ton” or the symbol “ST” refer to a short ton, a measure of weight equal to 0.9072 metric tonnes, and the symbol “Bdt” refers to bone dry tonnes.Use of these symbols is in accordance with industry practice. The information in this report is as at July 29, 2010, which is the date of filing in conjunction with our press release announcing our results for the second quarter of 2010.Disclosure contained in this document is current to July 29, 2010, unless otherwise stated. Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This MD&A contains forward-looking statements including those under the headings “Strategy Update”, “Liquidity and Capital Resources” “Contingent Liabilities”, “Risks and Uncertainties”, and “Outlook”.Forward-looking statements are statements that address or discuss activities, events or developments that we expect or anticipate may occur in the future, including statements relating to overall economic conditions, future cost savings, capital expenditures, demand for our products, product prices and advertising levels, production volumes, future cash flows and liquidity, currency rates, covenant compliance, severance obligations, strength of markets, availability of fibre, curtailment of operations, and the impact of labour disruptions affecting suppliers.These forward-looking statements can be identified by the use of statements that include words such as “believe”, “expect”, “anticipate”, “intend”, “plan”, “likely”, “predicts”, “estimates”, “forecasts”, and similar words or phrases or the negative of these statements.These forward-looking statements reflect our current views and are based on certain assumptions including assumptions as to future economic conditions and courses of action as well as other factors we believe are appropriate in the circumstances.Such forward-looking statements are subject to risks and uncertainties and no assurance can be given that any of the events anticipated by such statements will occur or, if they do occur, what benefit we will derive from them.A number of factors could cause actual results, performance or developments to differ materially from those expressed or implied by such forward-looking statements, including: · the impact of general economic conditions in the United States, Canada and other countries in which we do business; · market conditions and demand for our products and the outlook for inventories, production and pricing; · declines in advertising and circulation; · expected cash flows, capital expenditures and completion of capital projects; · our ability and that of our agents to sell our products in export markets; · the implementation of trade restrictions and sanctions in jurisdictions we market our products; · business strategies and measures to implement strategies; · our history of losses; · the cyclical nature of our business; · the effects of intense competition; · competitive strengths, goals, expansion and growth of our business and operations; · shifts in industry capacity; · fluctuations in foreign exchange or interest rates; · our ability to successfully obtain cost savings from our cost reduction initiatives; · labour unrest; · fluctuations in the availability and cost of raw materials, including fibre and energy; · implementation of environmental legislation requiring capital for operational changes; · the availability of qualified personnel or management; · the outcome of certain litigation or disputes; · conditions in the capital markets and our ability to obtain financing and refinance existing debt; and · other factors beyond our control. Additional information concerning these and other factors can be found in Section 12 of this MD&A under the heading "Risks and Uncertainties".We disclaim any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. Investors are cautioned not to place undue reliance on these forward-looking statements.No forward-looking statement is a guarantee of future results. Table of Contents Table of Contents Page 1. Overview and Highlights 5 2. Segmented Results 13 3. Liquidity and Capital Resources 19 4. Related Party Transactions 22 5. Contingent Liabilities 22 6. Guarantees and Indemnities 23 7. Summary of Quarterly Results 24 8. Non-GAAP Measures 24 9. Critical Accounting Policies and Estimates 27 Changes in Accounting Policies 27 Impact of Accounting Pronouncements affecting Future Periods 28 Risks and Uncertainties 28 Sensitivity Analysis 30 Outlook 30 Disclosure Controls and Internal Control Over Financial Reporting 31 1. OVERVIEW AND HIGHLIGHTS Business Overview We are the largest producer of mechanical printing papers in western North America and we also produce NBSK pulp.Our business is comprised of three business segments:specialty printing papers, newsprint, and pulp.Specialty printing papers include lightweight coated, uncoated mechanical, and directory paper.We are the only producer of lightweight coated paper in western North America.We currently operate five pulp and paper mills, four of which are located in British Columbia in Crofton, Port Alberni, Powell River, and Campbell River (“Elk Falls”) and a 100% recycled paper mill located in Snowflake, Arizona.On July 6, 2010, we announced the permanent closure of our Elk Falls mill to take effect in September 2010 which will remove 153,000 tonnes of specialty printing papers capacity and 373,000 tonnes of newsprint capacity on an annualized basis, as well as the permanent closure of our paper recycling facility in Coquitlam.Our combined annual production capacity will decrease from 2,507,000 tonnes to 1,981,000 tonnes of pulp and paper product.Additional information related to our business segments, product profile, production capacity by mill location and product line, and our geographic sales distribution is provided on pages 9 to 13 of our 2009 Annual Report.Our production capacity by mill and product line, reflecting the closure of our Elk Falls mill, is summarized in the following chart: CAPACITY BY MILL LOCATION AND PRODUCT LINE 1 Specialty printing papers 1 Newsprint 1 Pulp Total Mill location Number of paper machines Uncoated mechanical Lightweight coated Directory Newsprint NBSK pulp Crofton, B.C. 2 3 - - 3 Port Alberni, B.C. 2 - - - Powell River, B.C. 3 - - - Snowflake, Arizona 2 - - - Total capacity (tonnes) % of total capacity 22
